Mr. Justice Scott delivered the opinion of the Court: The facts and questions made in this case are essentially the same as in Northwestern University v. The People, 80 Ill. 333. It will answer no good purpose to discuss anew the questions raised. Our conclusion was that it was not competent for the General Assembly, under the constitution of 1848, to exempt from taxation property owned by educational, religious, or charitable corporations which was-not itself use.d directly in aid of the purposes for which such corporations were created, but which was held for profit merely, although the profits were to be devoted to the proper-purposes of such-corporations. Elaborate arguments have been made to induce us to change that decision, but, after further consideration, we see no reason for departing from the views there expressed. The case cited is conclusive of the one at bar, and the judgment will be affirmed. Judgment affirmed